Citation Nr: 1138050	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from March 1991 to March 1995 and from October 1995 to September 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2007 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran requested a video-conference hearing in connection with his claim of entitlement to an evaluation in excess of 10 percent for a left knee disability.  The hearing was scheduled and subsequently held in January 2010.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The Veteran also submitted additional VA treatment records following the hearing with a waiver of RO jurisdiction.

The Veteran's claim was previously before the Board in June 2010 and remanded for additional evidentiary development, to include obtaining outstanding VA treatment records and affording the Veteran a VA examination.  The requested development was completed as directed and the Veteran's claim is before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by antalgic gait, painful movement with guarding, crepitation, grinding, clicks or snaps, and minimal swelling, as well as flexion to 97 degrees and extension to 12 degrees.   

2.  The Veteran reports episodes of locking following the surgical removal of his meniscus and the evidence shows that he has effusion.   
3.  The Veteran's left knee disability is not manifested by limitation of flexion to 30 degrees or less, limitation of extension to 15 degrees or more, or additional loss of range of motion on repetitive use.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a left knee disability, diagnosed as degenerative joint disease, status-post lateral meniscectomy, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010, 5260 (2011).

2.  The criteria for a separate 10 percent evaluation for limitation of extension of the left knee, but not higher, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5261 (2011).

3.  The criteria for a separate rating of 10 percent for loss of cartilage residuals of a left knee meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.59, 4.71a, Diagnostic Code 5259 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that this service-connected left knee disability has gotten worse and that this decline warrants a higher disability rating.  By way of history, the RO originally granted service connection for degenerative joint disease (DJD) of the left knee, status-post meniscectomy, in a rating decision dated October 2001.  The RO evaluated the Veteran's left knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260, effective October 1, 2001.  The hyphenated code was intended to show that the Veteran's disability included symptoms of traumatic arthritis (Diagnostic Code 5010) and limitation of flexion of the leg (Diagnostic Code 5260).  The Veteran was notified of this decision and provided his appellate rights, but did not appeal.

The Veteran filed the current claim for an increased rating in November 2006.  The RO continued the Veteran's 10 percent rating under Diagnostic Code 5010-5260 in the September 2007 rating decision currently on appeal.  The Veteran was notified of this decision and timely perfected this appeal.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The present level of disability is of primary concern where, as here, an increase in an existing disability rating based on established entitlement to compensation is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.
  
In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements when assigning a disability rating.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2011).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2011).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Factual Background and Analysis
  
The Veteran submitted a statement in support of the current claim dated December 2006.  In particular, the Veteran indicated that he experienced loss of range of motion in the left knee which made it difficult for him to perform certain activities and play with his children.  He stated that he had to make frequent stops when walking because it felt like his knee was "out of alignment."  He also reported difficulty with lateral movements, running, or walking fast.  He stated that his left knee disability resulted in pain on rest, worse at night.  The Veteran denied relief from his symptoms with pain medication or use of a knee brace.

The Veteran was afforded a VA Compensation and Pension (C&P) joints examination in December 2006.  The Veteran reported subjective symptoms of pain, instability, and repeated effusion.  He denied history of trauma to the joint, use of assistive devices for walking, constitutional symptoms or incapacitating episodes of arthritis, deformity, giving way, stiffness, weakness, locking, dislocation, subluxation, flare-ups, or inflammation.  He was able to stand for 15-30 minutes and walk approximately one-quarter mile.  

A physical examination showed that the Veteran had an antalgic gait, tenderness, meniscus abnormality (i.e., meniscus surgically absent), and painful movement with guarding.  No evidence of abnormal weightbearing, loss of a bone or part of a bone, inflammatory arthritis, joint ankylosis, clicks, snaps, crepitation, mass behind the knee, instability, grinding, patellar abnormality, effusion, dislocation, locking, tendon, bursa, or other knee abnormality, or additional loss of range of motion on repetitive use was found.  Range of motion on extension was to 5 degrees with pain while flexion was to 110 degrees with pain beginning at 100 degrees.  X-rays of the left knee were interpreted to show evidence of mild osteoarthritic changes with narrowing of the medial joint space.  No evidence of fracture or dislocation was found and the soft tissue appeared normal.  The impression was degenerative changes of the left knee.

The examiner diagnosed the Veteran as having left knee osteoarthritis and stated that this disability had "significant" effects on his usual occupation in that he had problems with lifting, carrying, lack of stamina, and pain.  These symptoms, according to the Veteran, resulted in the assignment of different job duties.  The examiner also described as "severe" the effects of the Veteran's disability on his ability to shop, exercise, and participate in recreation.  The Veteran was prevented from playing sports due to the disability.  The disability resulted in moderate effects on the Veteran's ability to perform chores and travel, and mild effects on his ability to bathe and dress himself. 

The Veteran presented to Tennessee Urgent Care in February 2007 after hyperextending his left knee at work while going down the stairs.  The examiner prescribed a knee immobilizer and anti-inflammatory medication.  The impression was knee sprain.  The Veteran sought additional private care in March 2007 after reporting continued left knee pain.  He stated that he disliked wearing the knee immobilizer and reported subjective complaints of intermittent stiffness and swelling.  A physical examination showed mild swelling at the insertion of the quadriceps and tenderness at the popliteal space.  Evidence of pain was found on inversion / eversion of the foot.  No evidence of crepitus or effusion was found and the examiner described the Veteran's left knee as stable.     

The Veteran was afforded another VA C&P joints examination in September 2007.  He reported subjective complaints of deformity, giving way, instability, pain, stiffness, weakness, swelling, repeated effusions, and moderate weekly flare-ups which resulted in decreased ambulation.  The Veteran denied history of trauma to the joint, use of assistive devices for walking, constitutional symptoms or incapacitating episodes of arthritis, dislocation, subluxation, or locking.  He was able to stand for one, but not more than three hours, and he was able to walk more than one-quarter mile, but not more than one mile.

A physical examination showed that the Veteran had antalgic gait, tenderness, painful movement, abnormal motion, guarding, crepitation, grinding, patellar and meniscus abnormality (i.e., subpatellar tenderness and meniscus surgically absent).  No evidence of abnormal weightbearing, loss of a bone or part of a bone, snaps, clicks, instability, tendon or bursa abnormality, inflammatory arthritis, effusion, dislocation, locking, joint ankylosis, or additional loss of range of motion on repetition was found.  Range of motion was to 12 degrees on extension and to 97 degrees on flexion (with pain beginning at 53 degrees).   X-rays of the left knee were interpreted to show tricompartmental osteoarthritis.  No evidence of fracture, dislocation, soft tissue swelling, or effusion was found on x-ray.  

The diagnosis was tricompartmental osteoarthritis, status-post left lateral meniscal tear.  The examiner stated that this disability had "significant" effects on the Veteran's usual occupation in that he had problems with weakness, fatigue, decreased strength in the lower extremity, and pain.  The examiner also described as "severe" the effects of the Veteran's disability on his ability to perform chores and participate in recreation.  The Veteran was prevented from exercising or playing sports due to the disability.  The disability resulted in mild effects on his ability to bathe and dress himself. 

A private MRI report dated in October 2007 revealed small joint effusion but there was no evidence of internal derangement of the ligaments.  Physical examination showed normal stability and strength.  A February 2008 VA orthopedic consultation note revealed evidence of painful decreased range of motion (more so since the December 2006 VA examination) on both flexion and extension.  The Veteran lacked 10 degrees of extension and had flexion to 85 degrees limited by pain.  He had small joint effusion.  He was stable to varus/valgus stress.  In July 2008, the Veteran was found to have moderate traumatic left knee arthritis.  He was afforded an injection into the knee at a VA medical facility at that time, a procedure which was subsequently repeated on more than one occasion thereafter.  Physical examination showed minimal swelling, medial and lateral joint line tenderness, and 1+ varus/valgus.  

A private treatment note dated in October 2008 noted complaints of swelling, pain with ambulating stairs, squatting and stooping.  An occasional catching and locking sensation and episodes of instability were also reported.  Physical examination revealed moderate effusion and range of motion from 0 to 90 degrees.  He had normal stability and strength.  

The Veteran also submitted a statement in March 2009 in which he reported pain, inflammation, and "constant" cracking and locking in the left knee.
  
A VA orthopedic note dated October 2009 revealed evidence of crepitus, minimal swelling, and medial and lateral joint line tenderness.  The Veteran reported subjective complaints of pain, but no evidence of redness or heat was observed.  Varus/valgus was described as "+1."  Range of motion testing was 0 degrees on extension and to 100 degrees on flexion.  The examiner noted that the Veteran worked as a surgical technician.  

The Veteran provided testimony in January 2010 in which he indicated that he was "unable to do any type of activities at all" even though he wore an "unloader brace" on the left knee.  See Hearing Transcript, p.5.  Additionally, the Veteran stated that he had "constant" and/or "throbbing" pain daily which necessitated the use of anti-inflammatory medications multiple times per day.  Id. at p.6.  He also reported difficulty working, walking, and playing with his children.  Id. at pp.7-10.  

In February 2010, VA medical records showed that the Veteran lacked 10-15 degrees of extension and could flex to 100 degrees limited by pain.  He had a small effusion in the left knee.  

The Veteran was afforded another VA C&P joints examination in July 2010.  He reported subjective complaints of giving way, instability, pain, stiffness, decreased speed of joint motion, locking episodes several times per week, and swelling, repeated effusions.  The Veteran denied deformity, weakness, incoordination, dislocation, subluxation, flare-ups of joint disease, or constitutional symptoms or incapacitating episodes of arthritis.  The Veteran used a brace and was able to stand for more than one hour, but less than three hours, and walk more than one-quarter mile, but less than one mile.

A physical examination revealed the Veteran's gait to be antalgic with evidence of crepitation, clicks or snaps, and grinding.  No evidence of abnormal weightbearing, loss of a bone or part of a bone, inflammatory arthritis, patellar or meniscus abnormality, instability, joint ankylosis, or abnormal tendons or bursae was found.  Range of motion was to 0 degrees on extension and to 100 degrees on flexion.  The examiner observed evidence of pain following repetitive motion, but no evidence of additional loss of range of motion.  An x-ray of the Veteran's left knee was interpreted to show DJD, left much worse than right.  The diagnosis was left knee osteoarthritis. 

The examiner stated that this disability had "significant" effects on his usual occupation in that he had problems with problems with lifting and carrying, lack of stamina, and pain.    The examiner also described as "severe" the effects of the Veteran's disability on his ability to play sports and travel.  The disability also resulted in moderate effects on his ability to do chores, shop, participate in recreation, drive, and feed, bathe, dress, toilet, and groom himself. 

Given the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for a left knee disability, diagnosed as DJD of the left knee, status-post meniscectomy, pursuant to Diagnostic Codes 5010-5260 for any period of time covered by the appeal.  In this regard, the Board notes that the Veteran was assigned a 10 percent evaluation for painful limitation of motion under Diagnostic Codes 5010-5260.  See also, Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Limitation of motion is measured in terms of flexion (Diagnostic Code 5260) and extension (Diagnostic Code 5261).  Normal range of motion for the knee is to 0 degrees on extension and to 140 degrees on flexion.  See 38 C.F.R. § 4.71a, Plate II (2011).  Under Diagnostic Code 5260, a non-compensable rating is warranted where flexion of the knee is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees, while a 20 percent rating is assigned where flexion is limited to 30 degrees.  A 30 percent evaluation is warranted where flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a non-compensable rating is warranted where extension of the knee is limited to five degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees, while a 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees, and a 40 percent rating is assigned where extension is limited to 30 degrees.  A 50 percent rating is assigned where extension is limited to 45 degrees.

In addition, VAOPGCPREC 9-2004 (2004) permits separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261).

As noted above, the Veteran's range of motion of the left knee on flexion was between 53 and 110 degrees, taking into account the point at which pain begins.  See VA treatment records and examination reports dated December 2006, September 2007, October 2009, and July 2010.  While the evidence shows that he has painful, limited motion on flexion, the currently assigned 10 percent rating accounts for these limitations.  Moreover, these limitations of motion are insufficient to warrant an evaluation in excess of 10 percent for limitation of flexion for any period of time covered by the appeal because flexion, even taking into account limitations due to pain, is not limited to 30 degrees or less in the left knee.  Accordingly, a higher rating, to include a staged rating, is not warranted pursuant to Diagnostic Codes 5010-5260.

Resolving all doubt in the Veteran's favor, a separate 10 percent evaluation is warranted under Diagnostic Code 5261 for limitation of extension.  See VAOPGCPREC 9-2004.  In this regard, the Veteran's extension has ranged from normal (0 degrees) to 12 degrees with pain.  This painful motion more nearly approximates the criteria for a 10 percent evaluation, but not higher.  While it was noted upon one evaluation that the Veteran's extension was to 10-15 degrees, all the other measurements indicated that extension was limited at most to 12 degrees.  Accordingly, the Board finds that the evidence as a whole does not show that the criteria for a higher evaluation than 10 percent are met.  

In reaching these conclusions, the Board has considered the Veteran's subjective complaints as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7.  The Veteran's subjective complaints are well-documented and discussed in significant detail above.  VA examiners in December 2006, September 2007, and July 2010 observed evidence of pain following repetitive motion, but no evidence of additional loss of range of motion was found.  However, flexion is not limited to 30 degrees or less and extension is not limited to 15 degrees or more (nor do the measurements more nearly approximate this limitation of motion) even taking into account pain on motion, the Veteran's subjective complaints, and/or the criteria outlined in DeLuca.  See Diagnostic Code 5260; DeLuca, 8 Vet. App. at 206-7.  In addition, the effects of pain are already compensated by way of the currently assigned separate 10 percent disability ratings.  Therefore, the Veteran is not entitled to an evaluation in excess of 10 percent under Diagnostic Codes 5260 or 5261 for any period of time covered by the appeal.  

The Board has also considered rating the Veteran's left knee disability under other pertinent diagnostic codes.  For instance, Diagnostic Code 5257 contemplates ratings for recurrent subluxation or lateral instability of the knee.  A 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability, while a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent evaluation, the highest available schedular rating under this code provision, is assigned for severe recurrent subluxation or lateral instability.  

Words such as "mild," "moderate," and "severe" are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Veteran has self-reported subjective complaints of instability, weakness, giving way, or falls during the pendency of the claim.  Pursuant to Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009), he is competent to report these symptoms and the Board finds them to be credible.  However, the Board finds that such statements regarding the claimed instability are outweighed by the other more probative objective medical evidence of record.  Specifically, VA and private examiners found no objective evidence of instability on examinations in December 2006, February, March, and September 2007, October 2007, October 2008 and July 2010.  The Veteran's left knee was repeatedly found to be stable.  See March 2007 urgent care note.  The objective medical evidence of record described immediately above also routinely found the Veteran's tendons to be normal.  These opinions were based on an interview with and physical examination of the Veteran.  The opinions contained in these reports were rendered by both private and VA medical professionals with specialized training and professional expertise and included consideration of the Veteran's history as he described it, and in some instances, a review of the claims file.  Most importantly, however, instability was not found on multiple physical examinations.  

Accordingly, the Veteran is not entitled to a separate evaluation under Diagnostic Code 5257 for left knee instability for any period of time covered by the appeal.

Diagnostic Code 5256 is not for application in this case because there is no evidence that the Veteran has ankylosis.  Diagnostic Code 5262 contemplates the rating of impairments of the tibia and fibula, while Diagnostic Code 5263 contemplates the rating of genu recurvatum (acquired, traumatic, with weakness and insecurity in weightbearing objectively demonstrated).  There is no evidence of record to show that the Veteran was diagnosed with or treated for genu recurvatum or any impairments of the tibia or fibula.  

The Board has considered whether Diagnostic Codes 5258 and 5259 are potentially applicable in the Veteran's case.  These particular diagnostic codes provide disability ratings for semilunar dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint or for symptomatic residuals following the removal of semilunar dislocated cartilage.  Diagnostic Code 5258 assigns a 20 percent rating for semilunar dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint, while Diagnostic Code 5259 assigns a 10 percent rating for symptomatic removal of semilunar cartilage.  The Board notes that the Veteran self-reported episodes of locking and effusion after discharge from service during the claim period.  The Veteran's in-service history of a meniscal injury is also well-documented in the claims file.  However, the Board finds that the Veteran is not entitled to a separate 20 percent evaluation under Diagnostic Code 5258 for any period of time covered by the appeal because Diagnostic Code 5258 requires dislocated semilunar cartilage while the Veteran's meniscus is surgically absent.  

However, the Veteran is entitled to a separate 10 percent evaluation pursuant to Diagnostic Code 5259.  The Veteran has reported symptomatic residuals of the meniscectomy including effusion, locking and pain.  He reported that he had effusion in December 2006, September 2007, and July 2010 and effusion has been shown upon MRI testing and objective physical examination.  The Veteran has also reported symptoms of locking.  To the extent that the Veteran has symptoms that are not contemplated by the evaluations assigned for limitation of flexion and extension, a separate rating may properly be assigned pursuant to Diagnostic Code 5259.  See 38 C.F.R. § 4.14 (2011).  

The Veteran has reported that the left knee disabilities affect his work as a surgical technician and VA examiners have found significant effects of the disability on his occupation due to problems with lifting, carrying, lack of stamina and pain.  The Board finds, however, that the manifestations of the Veteran's service-connected left knee disability are not unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected left knee disability are addressed by the relevant criteria as discussed above.  The Veteran's post-meniscectomy residuals are contemplated by Diagnostic Code 5259 and other symptoms, including pain, resulting in limitation of flexion and extension, are contemplated by Diagnostic Codes 5010, 5260 and 5261.  

In this regard, it is pointed out that the assignment of separate 10 percent schedular disability ratings for limitation of flexion, limitation of extension, and residuals of a meniscectomy show that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2011) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability rating.  His limitations with respect to walking, and standing, as well as his extensive subjective complaints documented above are contemplated by the currently assigned evaluations.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this regard, VA examiners in December 2006, September 2007, and July 2010 have described as "significant" the occupational effects of the Veteran's service-connected left knee disability.  The Veteran further indicated in December 2006 that the limitations resulting from his service-connected left knee disability has resulted in the assignment of different job duties.  However, the Veteran does not allege, nor does the objective record reflect, that the Veteran was unemployed during the claim period or that he was unable to obtain and maintain substantially gainful employment as a consequence of his service-connected left knee disability.  Rather, a VA examiner noted in October 2009 that the Veteran continued to work as a surgical technician.  Although the Veteran subsequently testified in January 2010 that he was "unable to do any type of activities at all," there is no indication in the July 2010 VA examination report that the Veteran is not working as a result of the left knee.  Accordingly, a claim of entitlement to TDIU is not reasonably raised by the record.

In summary, the Veteran is not entitled to an evaluation in excess of 10 percent under Diagnostic Code 5010-5260 for a service-connected left knee disability for any period of time covered by the appeal.  However, resolving all doubt in the Veteran's favor, he is entitled to a separate 10 percent evaluation, but not higher, under Diagnostic Code 5261.  He is also entitled to a separate 10 percent evaluation, but not higher, under Diagnostic Code 5259.  In reaching these determinations, the Board has considered all knee symptoms manifested by the Veteran.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In November 2006, prior to the initial decision on the claim by the AOJ, the Veteran was provided notice of the information and evidence needed to substantiate his request for an increased rating for a left knee disability.  Specifically, the Veteran was advised to submit evidence showing his service-connected left knee disability increased in severity.  He was encouraged to submit statements from doctors containing physical and clinical findings, results of laboratory tests or x-rays, and he was notified that he could submit lay statements from individuals who witnessed how the disability became worse.  He could also submit statements on his own behalf.  The Veteran was asked to identify any outstanding treatment records not currently associated with the claims file and notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.

The Veteran also received information and evidence pursuant to the Court's decision in Dingess.  For instance, the Veteran was informed to submit evidence showing the nature and severity of his condition(s), the severity and duration of the symptoms, and the impact of the condition and/or symptoms on the Veteran's employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, statements from employers about job performance, lost time, or other evidence showing how the disability affected her ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was further notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.  Accordingly, the VCAA notice requirements have been met.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  It is noted that the Veteran authorized the release of records from Gateway Medical Center, however a response was received from that facility indicating that there were no records for the time period specified by the Veteran (June 2003 to August 2003).  As the Veteran was informed of the inability to obtain records in the statement of the case, there is no prejudice to him.  See 38 C.F.R. § 3.159(e).  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in connection with the increased rating claim for a left knee disability.  These examinations evaluated the left knee disability in conjunction with his prior history and described this disability in sufficient detail with a rationale so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As noted above, the Veteran's claim was previously before the Board in June 2010 and remanded for additional evidentiary development, to include obtaining outstanding VA treatment records and affording the Veteran a VA examination.  The requested development was completed as directed.  D'Aries, 22 Vet. App. at 105 ; Dyment, 13 Vet. App. at 146-47.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An evaluation in excess of 10 percent for a left knee disability, diagnosed as degenerative joint disease of the left knee, status-post meniscectomy, is denied.

A separate 10 percent evaluation for limitation of extension of the left knee, but not higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate rating of 10 percent for symptomatic residuals of a left knee meniscectomy, loss of cartilage, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


